Exhibit 10.1

 

AMENDMENT TO THE TOYS 'R' US, INC. PARTNERSHIP GROUP DEFERRED COMPENSATION PLAN

            WHEREAS, on March 17, 2005, the Company entered into an Agreement
and Plan of Merger with Global Toys Acquisition, LLC, and Global Toys
Acquisition Merger Sub, Inc. (the "Merger Agreement"); and             WHEREAS,
Section 6.15 of the Merger Agreement provides that at or prior to the Effective
Time as defined in the Merger Agreement, the Company shall accelerate the
vesting under and provide for the termination and, no later than fifteen (15)
days following the Closing Date (as defined under the Merger Agreement),
distribution of all amounts under the Toys "R" Us, Inc. Partnership Group
Deferred Compensation Plan (the "Plan"); and             WHEREAS, pursuant to
Section 13 of the Plan, the Compensation and Organizational Development
Committee of the Board of Directors of the Company has authorized the following
amendment and termination of the Plan;             NOW THEREFORE, the Plan is
hereby amended as follows, effective as of the date indicated:        1. There
is hereby added a new Section 16 to read as follows:             "16.    
Accelerated Vesting and Plan Termination. On March 17, 2005, the Company entered
into an Agreement and Plan of Merger with Global Toys Acquisition, LLC, and
Global Toys Acquisition Merger Sub, Inc. (the "Merger Agreement"). Section 6.15
of the Merger Agreement provides that at or prior to the Effective Time (as
defined in the Merger Agreement), the Company shall accelerate the vesting under
and provide for the termination and distribution of all amounts under the Plan.
Accordingly, in order to give effect to the Merger Agreement, (i) as of the
Effective Time, all accounts, awards, deferrals, and contributions of any type
whatsoever under the Plan (including, without limitation, deferred profit shares
issued in connection with the exercise of stock options) shall become fully
vested as of the Effective Time; and (ii) the Plan shall terminate as of the
Effective Time and, as part of that termination, all accounts under the Plan
shall be distributed to Participants hereunder (whether or not then in pay
status) no later than 15 days following the Closing Date (as defined under the
Merger Agreement)."        2. This Amendment shall be effective as of the date
indicated below. Except as amended herein, the Plan shall continue in full force
and effect.             IN WITNESS WHEREOF, the undersigned Officer of the
Company has caused this instrument to be executed this 9th day of June, 2005.

 

                                          

                               

      

                                                  

                                          

                               

      

                                                  

                                          

                               

      

Toys “R” Us, Inc.

                                          

                               

      

(Registrant)                                      

                                          

                               

      

                                                  



                               

By:   

/s/ Deborah M. Derby       

                                          

                               

Name:   

Deborah M. Derby

                               

Title:   

Executive Vice President -

                               

Human Resources